 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWillow Mfg. Corp.; Oak Apparel, Inc. and Local 107,International Ladies' Garment Workers' Union,AFL-CIO. Cases 29-CA-4928 and 29-CA-5123September 26, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn March 7, 1977, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, Respondents filedexceptions and a supporting brief, Charging Party,hereinafter called Local 107 or the Union, filed abrief in answer to Respondents' exceptions, andGeneral Counsel filed a brief in support of theAdministrative Law Judge's Decision and a brief inreply to Respondents' exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.1. We agree with the Administrative Law Judge,for the reasons set forth by him and for the furtherreasons discussed below, that Respondent WillowMfg. Corp., herein called Willow, violated Section8(a)(1) of the Act by interrogating employees withrespect to their union activities, soliciting an employ-ee to withdraw his authorization card, promisingemployees benefits if they refrained from unionactivity, and threatening employees with plantclosure if the Union became their collective-bargain-ing representative.2The Administrative Law Judge found that GeneVitrano, president and co-owner of Willow, unlaw-fully interrogated employee Louis Carr during aI Respondents have excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dr) Wall Products,Inc.. 91 NLRB 544 (11950)., enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Administrative Law Judge also found. inter alia, that RespondentsWillow and Oak Apparel, Inc., herein called Oak, constitute a singleemployer within the meaning of Sec. 2(6) and (7) of the Act. and that certainother allegations of the complaint should be dismissed. We agree with thesefindings, We further agree with the Administrative Law Judge that Willow'sgrant of increased holiday pay to employees violated Sec. 8(a( I) of the Actut. in view of the broad Order herein, find it unnecessary to pass upon hisconclusion that the grant of benefits also violated Sec. 8(a)(3) of the Act.:1 All dates herein are 1976 unless otherwise indicated.4 See Erie Technological Products, Inc., 218 NLRB 878 (1975); GeneralA utomation Manufacturing, Incorporated, 167 N LRB 502 (1967).232 NLRB No. 56conversation between the two men on February 18,1976,3I day after the Union's demand for recogni-tion. Similarly, the Administrative Law Judge foundthat the interrogation of employee Anthony Serinoon March 8 or 9 by Anthony Vitrano, father of Geneand part owner and manager of labor relations atOak, violated Section 8(a)(1) of the Act. Respondentsattack the findings as to the interrogation of Carressentially on credibility grounds. Inasmuch as wehave affirmed the Administrative Law Judge'scredibility resolutions, we find no merit to Respon-dents' exceptions in this regard. Respondents furthercontend that the interrogation of Serino was notunlawful because it occurred in "an atmospheretotally devoid of any coercion." We find nQ merit tothis contention in view of our conclusion, discussedbelow, that during this same conversation AnthonyVitrano made unlawful threats of plant closure if theUnion's organizing campaign were successful. In anyevent, we find that the interrogation had no legiti-mate purpose and was not accompanied by anyassurances against reprisal. Under these circum-stances, we conclude that the questioning was indeedcoercive and, accordingly, violated Section 8(a)(l) ofthe Act.4In the February 18 conversation with Carr, GeneVitrano emphasized that the Union's excessivedemands had forced other plants on Long Island togo out of business. Similarly, Anthony Vitrano toldSerino that, if Local 107 successfully organizedWillow's employees, the shop might not be able tomake any money and would therefore be forced toclose. Likewise, during the week of February 23,Gene Vitrano told employee Milton McKnight thatLocal 107 had forced other plants to close, mention-ing particularly a business owned by the father ofone of McKnight's fellow employees. During thissame conversation with McKnight, Vitrano said thatWillow's employees would get the same benefits fromtheir employer that Local 107 would allegedly obtainfor them. In this context of unlawful interrogationand promise of benefits,5we conclude that theforegoing statements regarding possible closing ofI In addition to the unlawful promise of benefits made to McKnight byGene Vitrano, Foreman Robert Pallaten, as found by the AdministrativeLaw Judge, commented to McKnight during the latter part of February thatMcKnight had already received increased benefits and would soon bepromoted. We agree with the Administrative Law Judge that thesestatements constituted implied promises of benefits, particularly inasmuchas they were made in the course of a conversation in which Pallateri raisedthe question of why Willow's employees needed a union to represent them.It is clear from the unlawful promises of benefits, considered in tandem withthe threats of plant closure, that at the same time that Respondents weredecrying the adverse economic effects of unionization and predicting theresulting potential necessity to close the plant, Respondents also indicatedto employees that they could obtain the same benefits that a union couldoffer without being represented. Thus, in effect, Respondents stated thatalthough they could not afford to meet Local 107's demands, they couldnonetheless afford to give employees equivalent financial benefits. These344 WILLOW MFG. CORP.; OAK APPAREL, INC.the plant were not "predictions carefully phrased onthe basis of objective fact but rather were not-so-subtle threats [of] plant closure."6Accordingly, weagree with the Administrative Law Judge that thesestatements violated Section 8(a)(1) of the Act.We further agree with the Administrative LawJudge that Gene Vitrano's comment to Carr duringthe February 18 conversation, that the latter couldwithdraw his authorization card if he did not meanwhat he said when he signed it, was unlawful. Havingalready coercively interrogated Carr and threatenedhim with plant closure as a result of unionization,Vitrano "suggested" that Carr could retrieve his card.In these circumstances, we find that the suggestionconstituted a solicitation to Carr to withdraw hiscard in violation of Section 8(a)(1) of the Act.72. The Administrative Law Judge concluded thatWillow's change from an oral to a written warningsystem violated Section 8(a)(3) and (1) of the Act ongrounds that the employees' union activities "trig-gered a change in their attitude and work habits"which in turn caused Willow to implement a writtenwarning system to document incidents of miscon-duct. We disagree with the Administrative LawJudge's conclusion that the change was unlawful.It is well established that the use of a warningsystem as part of a disciplinary procedure ispermissible where the procedure is not implementedin response to protected union activities of employ-ees.8In the instant case, the undisputed evidenceestablishes that prior to the organizing campaignWillow had in effect a disciplinary system consistingof oral warnings. The evidence further establishesthat, following the Union's demand for recognition,employees refused to obey supervisors' orders,productivity declined, and employee discipline essen-tially collapsed. It is further undisputed that thewritten warning system was adopted solely in orderto document instances of employee misconduct. Inthese circumstances, we conclude that a preponder-ance of the evidence does not warrant a finding thatthe change in the warning system violated Section8(a)(l) or (3) of the Act, and we shall thereforedismiss this allegation of the complaint.3. We agree with the Administrative Law Judgethat issuance of a bargaining order is warranted toremedy Respondents' unfair labor practices. Not-withstanding our conclusion that the change in thewarning system did not constitute an unfair labormutually inconsistent statements afford further support for our conclusionthat Respondents' statements regarding possible plant closure were notmere economic predictions.6 Russell Stover Candies, Inc., 221 NLRB 441. 443 (1975).T Cf. Moldamatic, Inc., 223 NLRB 1096 (1976), in which the Board heldthat questions asked in a discussion during which other coercive statementswere made violated Sec. 8(aXI) of the Act. even though such questionsmight have been permissible standing alone.practice, it is clear that a bargaining order is requiredin light of our conclusions that Respondents coer-cively interrogated employees, solicited an employeeto withdraw his authorization card, made threats ofplant closure, promised benefits to employees if theyrefrained from union activity, and granted benefits toinduce employees to abandon their support for theUnion. The possibility of erasing the effects of theseunfair labor practices and of ensuring a fair electionis slight and therefore the employees' choice, asexpressed by authorization cards, will be betterprotected by a bargaining order.9The verbal com-munications found herein to have violated Section8(a)(1) of the Act were at the height of the organizingcampaign at a time when there was considerableconcern among employees that union representationwould lead to the closing of the plant. Thus, althoughonly 3 employees were directly involved in thisunwarranted conduct, the total unit was comprisedof only 17 employees and it is reasonable to infer thatthe unlawful statements made by top managementofficials to individual employees were disseminatedto most, if not all, of the other unit employees.Furthermore, the grant of increased holiday payfound herein to have been unlawful clearly affectedthe entire bargaining unit. Accordingly, we agreewith the Administrative Law Judge that Willow hasviolated Section 8(a)(5) and (I) of the Act by refusingto bargain with the Union and that the Order shouldrun against both Willow and Oak.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and thereby orders that the Respon-dents, Willow Mfg. Corp. and Oak Apparel, Inc.,their officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder as so modified:i. Delete paragraph l(f) from the recommendedOrder and reletter the subsequent paragraphs ac-cordingly.2. Delete paragraph 2(a) from the recommendedOrder and reletter the subsequent paragraphs ac-cordingly.3. Substitute the attached notice for that of theAdministrative Law Judge.Gene Vitrano also unlawfully interrogated Carr, a day or so after theFebruary 18 conversation, as to whether Carr was still with Local 107. aquery which may well have been prompted by Vitrano's concern as towhether his tactics had achieved the desired effect. This second interroga-tion of Carr further buttresses our conclusion that the earlier "suggestion"was in fact a solicitation to Carr to withdraw his card.8 Hogue d Knott. Inc.. 217 NLRB 565 (1975).9 N.LRB. v. Gissel Packing Co., Inc., 395 U.S. 575, 614-615 (1969).345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that, with respect to allother unfair labor practices not found herein, thecomplaint be, and it hereby is, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all these things.WE WILL NOT interrogate you about your unionactivities and sympathies.WE WILL NOT solicit you to retrieve authoriza-tion cards you have given to a union.WE WILL NOT promise you benefits if yourefrain from union activities.WE WILL NOT threaten you with plant closure inthe event a union becomes your bargainingrepresentative.WE WILLI NOT grant you benefits to induce youto abandon your support for a union.WE WILL NOT refuse to recognize and bargainwith Local 107, International Ladies' GarmentWorkers' Union, AFL-CIO, as the representativefor purposes of collective bargaining of WillowMfg. Corp.'s production and maintenance em-ployees.WE WILL NOT in any other manner interferewith you or attempt to restrain or coerce you inthe exercise of the above rights.WE WILL, upon request, bargain collectivelywith Local 107 International Ladies' GarmentWorkers' Union, AFL-CIO, as the exclusiverepresentative of Willow Mfg. Corp.'s employeesin a unit of all production and maintenanceemployees at Willow Mfg. Corp.'s plant located at41 East Ranick Drive, Amityville, New York,excluding office clerical employees and supervi-sors as defined in Section 2(11) of the Act, and, ifan understanding is reached, embody suchunderstanding in a signed contract.All our employees are free, if they choose, to joinLocal 107, International Ladies' Garment Workers'Union, AFL-CIO, or any other labor organization.WILLOW MFG. CORP.;OAK APPAREL, INC.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The charge is Case 29-CA-4928 was filed on March 26,1976,' and amended on April 7. The complaint was issuedon May 28 and amended on July 16. The hearing opened inBrooklyn, New York, on August 16 and continued onAugust 17 and 18. On the latter date I recessed the hearingindefinitely in order to give the General Counsel anopportunity to enforce his subpena against Frank Romanoin the United States District Court for the Eastern Districtof New York.The charge in Case 29-CA-5123 was filed on July 26.The complaint was issued on September 8. 1 granted theGeneral Counsel's motion to consolidate Case 29-CA-5123 with Case 29-CA-4928 for hearing on September 27.The hearing resumed in Brooklyn on November 11 andwas concluded on November 12.The issue litigated was whether Respondent Willowviolated Section 8(aX)(1) and (3) of the National LaborRelations Act, as amended, under circumstances and in amanner which justify a finding that it refused to recognizeand bargain with Local 107 in violation of Section 8(a)(5)of the Act under the principles enunciated by the SupremeCourt in N.LR.B. v. Gissel Packing Co., Inc., 395 U.S. 575(1969). For the reasons set forth below, I find it did.Upon the entire record, including especially my observa-tion of the demeanor of the witnesses, and after dueconsideration of briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondents are both New York corporations. Willowhas a plant in Amityville, New York, where it is engaged inthe business of cutting fabric for women's clothing andrelated products. Oak has a plant in Copiague, New York,where it is engaged in the business of sewing women'sclothing and related products. Each annually performsservices valued at more than $50,000 for firms located inStates other than New York which themselves annually selland ship goods valued at more than $50,000 across statelines.11. THE UNFAIR LABOR PRACTICESA. The Single Employer IssueAll of the activities alleged as unfair labor practices inboth complaints are attributed to Willow. The unit for[)ales are 1976 unless otherwise indicated.346 WILLOW MFG. CORP.; OAK APPAREL, INC.which the General Counsel seeks a bargaining order islimited to Willow's employees. However, the complaintsallege that Willow and Oak constitute a single integratedbusiness enterprise. The General Counsel seeks to have anyorder handed down in this proceeding run against Oak aswell as Willow because Oak has already been found tohave committed unfair labor practices in Oak Apparel, Inc.,218 NLRB 701 (1975).Most of the facts relating to this issue are stipulated. Thecriteria against which the facts must be measured todetermine whether Willow and Oak are one employer forpurposes of administering the Act were recently andsummarized by the Board in Stoll Industries, Inc., 223NLRB 51, 53-54 (1976), when it adopted the Decision ofAdministrative Law Judge Herzel H. E. Plaine. JudgePlaine said:The ultimate question is whether the two enterprises aresufficiently integrated to consider the business of bothtogether in applying the standards of the Act. Theprinciple factors weighed in deciding that sufficientintegration exists include the extent of (1) interrelationof operations, (2) centralized control of labor relations,(3) common management, and (4) common ownershipor financial control. While none of the factors has beenheld to be controlling, stress has been laid upon the firstthree factors to show operational integration, particu-larly centralized control of labor relations.Here, there is little dispute that the first, third, and fourthtests are met. Both Willow and Oak work on contracts forjobbers in the garment industry; that is, each works onfabric which it does not own to produce a product whichalso does not belong to it. Willow cuts material for thecustomers which engage its services. Oak sews. Of thegarments sewn by Oak, 98 percent have been cut byWillow for the same jobbers. However, only 20 to 25percent of the fabrics cut by Willow are sewn by Oak.When Willow sends cut material to Oak to be sewn it doesso on the instruction of the jobber who owns it, not becauseof any contractual arrangement between Willow and Oak.In the words of the stipulation, "both Willow and Oakreceive work from substantially the same jobbers."As to common ownership and management, the stipula-tion reveals that Oak is owned by Joseph (Gene) Vitranoand his wife Emma, while Willow is owned, in equal shares,by Gene Vitrano and two persons who are unrelated to himor his family. Gene and Emma Vitrano are the only officersand directors of Oak. Gene Vitrano and his unnamedassociates are the only officers and directors of Willow.Gene Vitrano handles substantially all of the negotiationswith jobbers for the work done by both Willow and Oak.He signs the paychecks for the employees of both Willowand Oak. Both payrolls are prepared at Willow's plant.The dispute over this issue turns on the second criterionenumerated in Stoll-centralized control of labor relations.In this area, the stipulation only reveals that AnthonyVitrano, Gene Vitrano's father, "manages and controlslabor relations at Oak Apparel, Inc." However, it is clearfrom Oak Apparel, Inc., supra, that Gene Vitrano andAnthony Vitrano both have a hand in control of laborrelations at Oak. Parts of the record in this proceedingother than the stipulation establish with equal clarity thatAnthony Vitrano plays a significant role in control of laborrelations at Willow.Gene Vitrano is the active day-to-day manager ofWillow. His father is known in the plant as "the chief."Father was in Florida when, as is more fully set forthbelow, Local 107 demanded Gene Vitrano recognize it onFebruary 17. Sometime during the following week, employ-ees learned the chief was coming back to straighten thingsout. (In this respect, I do not credit the testimony of GeneVitrano that his father was in Florida because he hadretired. Retirement status is inconsistent with the stipula-tion by Respondent that Anthony Vitrano "manages andcontrols labor relations" at Oak.) When, exactly, he arrivedon the scene is unclear in the record. However, heparticipated in the events in early March which surroundedthe termination of Frank Romano, the employee who wasthe General Counsel's principal witness in this proceeding.(A charge filed by Local 107 that Romano was dischargedin violation of Section 8(aX3) and (1) of the Act waswithdrawn after investigation revealed it had no merit.) OnMarch 9, Anthony Vitrano was present as Romano wasquizzed about why his timecard had been punched out at 5p.m. the day before when he had left for lunch at noon andnot returned. Romano was given a written warning laterthat day by Foreman Robert Pallateri. (The fact that thewarning was in writing is the only aspect of Romano'sdeparture which is germane to the unfair labor practiceallegations in this proceeding.) On March 12, whenRomano returned to the plant and asked to be allowed tochange his mind about quitting, Anthony Vitrano was oneof the persons he talked to. Romano was told he could notcome back to work. On the basis of these incidents, I findGene and Anthony Vitrano share control of labor relationsat Willow just as they do at Oak.Since Willow and Oak meet all four of the criteria setforth above in Stoll, I find they are a single integratedbusiness enterprise.B. CredibilityThe events surrounding the two changes in Willow'soperations which the General Counsel has alleged asviolations of Section 8(a)(3) and (1) of the Act areundisputed. The conversations which underlie the indepen-dent 8(a)(l) allegations are another matter. The GeneralCounsel called six employees as witnesses. Five of themtestified about conversations with Gene Vitrano, AnthonyVitrano, Cosmo Sagristano, Willow's plant manager,Robert Pallateri, Willow's foreman in charge of the cuttingoperation, and/or John Avino, a rank-and-file employee.(The testimony of Tomas Pabon related only to the 8(a)(3)holiday pay issue.) Respondent called only Gene Vitranoand Sagristano in its defense. (Pallateri was no longeremployed by Willow at the time of the hearing. Respon-dent's counsel readily stipulated that, if called, he wouldtestify he shifted from oral to written warnings forviolations of company rules sometime after Local 107demanded recognition.)The major part of the testimony relied on by the GeneralCounsel came from Frank Romano. It pitted him, in largemeasure, against Gene Vitrano. I do not credit Vitrano,347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprincipally because of his statement on the witness standthat an affidavit which he gave a Board investigator inconnection with this proceeding was only 90 percentaccurate. However, the General Counsel's case is notautomatically established thereby, for I do not creditRomano either. In his case, my reluctance to believe himwhen his testimony is an irreconcilable conflict with that ofeither Vitrano or Sagristano grows out of the events whichsurrounded his leaving Willow's employ. He went home forlunch on March 8, fell asleep, and failed to return to work.Someone punched his timecard out as of the end of theday. When he returned to work on March 9, he was given awritten reprimand. This upset him so badly that he quit. Hetold Local 107 he had been discharged because of his unionactivities. Local 107 filed an unfair labor practice charge onhis behalf, then withdrew it when the investigation revealedhe had not been discharged at all. In both Vitrano's caseand Romano's case, attitude toward the truth in dealingwith the Board's investigative processes is complementedby demeanor on the witness stand in my decision not tocredit them.Since the General Counsel has the burden of proof, mydiscrediting of Romano means that I make no findings offact as to incidents where his version is disputed by one orthe other of Respondent's witnesses. For example, the onlyevidence to support an allegation that Sagristano "threat-ened ...employees with plant closure" is Romano'saccount of a conversation he claimed to have had withSagristano on February 18. Like the General Counsel'switnesses other than Romano, Sagristano was generallycredible. He denied saying the things attributed to him byRomano. Therefore, there is no reference below to anysuch conversation, just as there is no reference toconversations which Romano claimed to have had withGene Vitrano.To recapitulate, I have relied on the testimony of FrankRomano and Gene Vitrano only to the extent they arecorroborated by others. The findings of fact which followare a synthesis of the testimony of the witnesses I found tobe credible and represent, I hope, an accurate picture,based on the record as a whole, of what happened atWillow's plant in late February and early March 1976.C. The 8(a)(1) IssuesI. FactsArmed with valid authorization cards signed by II1 ofWillow's 17 production and maintenance employees,Edward Banyai and Gasper Sciacca, officials of Local 107,went to Willow's plant at noon on February 17 to demandrecognition. As the lunch hour began, they rounded up theI I employees who had authorized Local 107 to representthem, gave them large buttons declaring support for theInternational Ladies' Garment Workers' Union which theemployees pinned to their clothing, and proceeded to theoffice. Eventually, all 13 men were admitted to the privateoffice of Gene Vitrano, Willow's managing owner. BanyaiCar placed this conversation on the afternoon of February 17.However, his recollection was so uncertain that the affidavit he gave to aBoard investigator, coupled with Sagnstano's testimony about whathappened that afternoon, convinces me that, as to this detail. Gene Vitranohanded Vitrano a letter in which Local 107 claimed torepresent a majority of Willow's employees in a productionand maintenance unit and demanded recognition. Banyaimade the same demand orally. Vitrano asked if Mary stillworked for Local 107. Banyai said she did. (This was anallusion to Oak Apparel, Inc., supra, where two of Local107's paid organizers named Mary Calligaris and Antoin-ette Jackson were found to have been discharged by Oak inviolation of Sec. 8(aX3) and (1) of the Act.) Vitrano said heunderstood what was going on, Banyai did not have toexplain the situation to him. Banyai said fine, when couldhe expect to hear from Vitrano? Vitrano said in a week ortwo, as soon as he had a chance to get in touch with hislawyer. The meeting was over before 12:30. Banyai andSciacca left. The employees finished their lunch hour.Work resumed at I p.m. However, little if any produc-tion was accomplished in the plant that afternoon. Instead,the employees gathered in groups and discussed thesituation. The question that was uppermost in their mindswas whether Local 107's demand would lead to closing ofthe plant. This rumor was started by the Avino brothers,John and Joseph, and Greg Giardano, three of the sixemployees who had not signed authorization cards. In thecourse of railing at the cardsigners for putting all their jobsin jeopardy, the Avinos and Giardano said that GeneVitrano had told them he would close the plant rather thango union. Pallateri was at his desk in the production areabut out of earshot while these conversations were going on.Sagristano spent all but a few minutes of the afternoon inhis office, adjacent to Vitrano's in the office area. He, too,did not overhear what the employees were saying to eachother. Vitrano spent the entire afternoon in his office and,consequently, did not overhear what the employees werediscussing. John Spampinato, one of the 11 employees whohad signed authorization cards, came into Vitrano's officeto talk to him near quitting time. There is no credibleevidence in the record of what Vitrano and Spampinatosaid to each other. Conversations in which employeesdiscussed the possibility of the plant closing occurred onthe days immediately following February 17.The next day 2Louis Carr, one of the employees who hadsigned Local 107's authorization cards, went to the office totalk to Gene Vitrano about his fears. Vitrano asked Carrwhat he thought about Local 107. Carr said he was worriedbecause of an experience he had had with the Teamsters ona previous job. Carr asked Vitrano what he was going to doabout Local 107's demand. Vitrano said that Local 107, bymaking demands which employers had been unable tomeet, had caused many plants on Long Island to go out ofbusiness. Vitrano said Local 107 was not going to bepaying Willow's employees, he was. Carr indicated doubtthat he had done the right thing when he signed anauthorization card. Vitrano told Carr to ask Local 107 toreturn his card if he did not mean what he said when hesigned it.A day or two later Carr went to Gene Vitrano's officeagain to complain about John Avino. The problem onwas right when he testified that he first talked to Carr on February 18. Carr'sand Vitrano's versions of what they said to each other are, of course,diametrically opposed.348 WILLOW MFG. CORP.; OAK APPAREL, INC.Carr's mind grew out of a dispute he had had with Avinoover their respective duties and was unrelated to Carr'sprounion or Avino's antiunion stance. As Carr was leavingthe office, Vitrano asked him if he was still with Local 107.Carr did not reply.Sometime during the week of February 23 (i.e., the weekfollowing the one in which February 17 fell), MiltonMcKnight, another cardsigner, went to the office to borrowmoney from Gene Vitrano. In the course of their conversa-tion Vitrano told McKnight substantially the same thing hehad told Carr about Local 107's record on Long Island. Hecited, as an example, a shop which Sagristano's father hadowned which had been forced out of business by Local107's excessive demands. Vitrano said Local 107 was notinterested in Willow's employees, only in the $6 a month indues it would get from each one. He said he knew theprounion employees were wearing their ILGWU buttons atLocal 107's behest to aggravate him because Local 107hoped he would fire them. He said he was not going to firethem, he would just wait for them to quit. He said it wouldtake a little time but the employees could have the samebenefits Local 107 could get for them without having Local107 represent them. He said employees had voted Local107 out of the shop some 15 years ago and Local 107 wasjust trying to get back in. (There is nothing in the record toindicate whether or not this remark had any basis inhistorical fact.) McKnight got his loan.Around this same time McKnight had a conversationwith Robert Pallateri, the foreman, in which Pallateribrought up the question of whether Willow's employeesneeded a union to represent them. Pallateri pointed out toMcKnight that he had already gotten $10 extra holiday payfor Washington's Birthday (see the section below entitled"Holiday pay"). He added that McKnight would soon bepromoted to spreader which would mean a raise for him aswell as an end to such menial duties as emptying barrels,sweeping the floor, and tying cut goods.Sometime in early March, Gene and Anthony Vitranosummoned Anthony Serino, another cardsigner, to theoffice. (Anthony Vitrano knew Serino as a worker in thegarment industry from a relationship which predatedSerino's employment by Willow.) Anthony Vitrano askedSerino why he had gone with Local 107, adding theemployees should have come to him and asked for whatthey wanted instead of going to Local 107. Serino saidAnthony Vitrano had a reputation for not giving too manybenefits, adding that, although Vitrano might be right insaying the employees had made a mistake when they wentto Local 107, what was done was done. Anthony Vitranosaid the industry was in bad shape and, if Local 107 did getin, the shop might not be able to make any money becauseof higher expenses and might have to close. Serino saidboth the Company and the employees might have made amistake, the Vitranos by not treating the employees betterand the employees by going to Local 107.2. Analysis and conclusionsIt is obvious, and I find, that Respondent Willowcommitted the following independent violations of Section8(a)(l) of the Act:Interrogation of employees about their union activi-ties and sympathies when Gene Vitrano talked to LouisCarr and when Gene and Anthony Vitrano talked toAnthony Serino.Solicitation of employees to retrieve the authoriza-tion cards they had given to a union when GeneVitrano talked to Carr.Promise of benefits if employees refrained fromunion activities when Gene Vitrano and RobertPallateri talked, on separate occasions, to MiltonMcKnight.There remain for consideration two issues raised by thecomplaint. Is Willow responsible for John Avino's state-ments to employees? Did Gene and Anthony Vitranothreaten to close the plant if Local 107 came in?The allegations with respect to John Vitrano were addedto the complaint in Case 29-CA-4928 in the amendmentsof July 16. Why the General Counsel elected to single outJohn and ignore his brother, Joseph, as well as GregGiardano, all three of whom talked about the plant closing,is unexplained. In any event, the testimony of GeneralCounsel's witnesses on this point does not establish thatGene Vitrano told John Avino he would close the plant forit is hearsay in that respect. Rather, for the GeneralCounsel to prevail on this issue, he must first establish thatJohn Avino was acting as Respondents' agent when he toldprounion employees Gene Vitrano had said he would closethe plant rather then go union. General Counsel's briefargues for such a finding on two grounds, thus:Employees were also interrogated and threatenedwith plant closure by John Avino as illustrated by thetestimony of Frank Romano, Milton McKnight andLouis Wilchynski. The General Counsel contends thatAvino was a special agent of Respondent for thispurpose. See Teledyne Denial Products, 210 NLRB 435.These threats were ratified and condoned by Respon-dent as the testimony of Frank Romano indicates. It isparticularly disturbing that Gene Vitrano did notreassure Romano and tell him he would not close butrather told him he could not answer the questionrepeatedly.My failure to credit Romano, coupled with the fact thatGene Vitrano, Sagristano, and Pallateri were out of earshotwhen antiunion employees were spreading plant closurerumors, negates any finding of agency on a ratifica-tion/condonation theory. As to the contention that JohnAvino was explicitly commissioned to spread such a rumor,Teledyne is distinguishable from the situation here. TherePlant Manager Opotow "had his secretary try to find out whythe employees wanted a union. She succeeded in having theemployees list their demands for presentation to Opotow.She carried this list into Opotow's office and later returnedto inform the employees that the demands had been'okayed,' and for them to sign the list." (Emphasissupplied.) Here there is no evidence on which to base afinding Respondent Willow had antinunion employees,including. John Avino, do anything. I find, therefore,Respondent Willow did not violate Section 8(a)(1) whenJohn Avino interrogated employees and told them Gene349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVitrano had said he would close the plant rather than gounion.As to the Vitranos' comments about the effect ofunionization on the plant's future, it is clear that theycouched their remarks in economic terms. Whether theemployee to whom they were talking was Louis Carr,Milton McKnight, or Anthony Serino, their theme was thatLocal 107 had a history of forcing employers in the areaout of business by raising their costs to unacceptable levels.There is no evidence that this theme was anything otherthan a figment of the Vitranos' imagination. As such, it wasmore than a reasonable prediction of results of unioniza-tion over which Respondent Willow had no control andbecame a prediction of reprisal against employees' unionactivities. I find, therefore, Respondent Willow did violateSection 8(a)(l) when Gene and Anthony Vitrano impliedlythreatened employees with plant closure in the event Local107 became their bargaining representative.D. The 8(a)(3) Issues1. Holiday payIn 1976 Washington's Birthday was celebrated onMonday, February 16, the day before Local 107 demandedrecognition. Prior to February 17, Willow's policy withrespect to holiday pay was as follows: Employees on thepayroll for more than 3 months received a lump sumaccording to their job classifications for New Year's Day,Washington's Birthday, Memorial Day, Labor Day, andThanksgiving Day. Cutters # I received $25, cutters #2$20, and all other employees, including spreaders, received$10. A few days after February 17, Willow changed itspolicy so that all cutters now receive $25, spreaders receive$20, and all other employees (characterized now as"packers" on the "Contract" on the plant bulletin boardwhich sets forth Willow's policy with respect to holidayand vacation pay) receive $10. The change was maderetroactive to cover Washington's Birthday. As a result,when employees were given holiday pay for Washington'sBirthday, John Avino, John Spampinato, and AnthonyJackson received $25 instead of $20, while Alex Ippolito,Frank Romano, and Milton McKnight received $20instead of $10.In discrediting Gene Vitrano generally, I perforcediscredit him specifically as to his explanation for theseevents. He said that he authorized promotions from cutter# 2 to cutter # I for Avino and Spampinato on Pallateri'srecommendation and that everything else which occurred,including, especially, the handwritten alterations on thebulletin board contract which announced the change inpolicy, was a mistake by his underlings of which he wasunaware until charges were filed-in this matter. Even if Iwere to credit other portions of Vitrano's testimony, thiswould be impossible to swallow. The timing in relation toLocal 107's demand is too close to admit of anyexplanation other than an antiunion motive. Even the factthat four of the six employees who benefited immediatelyfrom the change in policy (Spampinato, Jackson, Romano,and McKnight) were supporters of Local 107 does not helpWillow. It, like Pallateri's remark to McKnight about theextra $10 he had already received, only reinforces theconclusion that the motive for liberalizing holiday pay wasto induce employees not to bring Local 107 into the plantas their bargaining representative. I find, therefore,Respondent Willow violated Section 8(a)(3) and (1) bygranting its employees a benefit, namely, an increase inholiday pay, to induce them to abandon their support forLocal 107.2. Written warningsThis is the one issue added to this proceeding by thecomplaint in Case 29-CA-5123. As already indicated,Pallateri gave Romano a written warning, the first inWillow's history, on March 9 for failing to return to workafter lunch on March 8. It was signed, on behalf of Willow,by both Pallateri and Sagristano. Gene Vitrano's explana-tion for this change from a system of oral warnings onlywas as follows:Q. Did there come a time when you instituted awritten reprimand procedure?A. Yes.Q. Approximately when was that?A. I spoke to Bob Pallateri and Cosmo [Sagristano]as the discipline was just astrocious two to three weeksprior to the first time I issued a first warning.No, it was right after the union recognition, rightafter that everything broke down in the place.Q. Wait a second, right after February 17th whatbroke down, what happened?A. Discipline just broke down terribly in the place.Q. What do you mean by that?A. Well, it would happen that you would have twoor three guys playing baseball in the back of thebuilding, playing baseball with a tube and a piece ofpaper.You would say, "Hey, get back to work" andsomething like that which is what the usual thing wasand you would get answers like "Go to hell, we don'tneed you and we got people protecting us."And I would get a little angry with them and theyeventually would go back, but those were the kinds ofinnuendos and name calling going on.We found guys sleeping between the fabrics.There was drinking of beer on the premises.There was smoking of pot which was enormous.I mean, not that it didn't happen before this, but ithappened at a tremendous amount after that.The answering of anytime Cosmo or Bob Pallateriwould tell someone to do something they would say,"The hell with you" and they would walk to the toilet.They would come out and do it, but there was atremendous amount of slow down, constantly walkingback to the toilet as much as three or four or five peoplein the toilet at the same time.The cutters and the spreaders have to work in teams.There would always be one guy missing and theother guy would have to stand there and wait.We couldn't, I couldn't get it established because Iknew from prior experience myself if I start to do whatI want to do is to tell a guy to stay home or he is goingto be fired or something like that, that the charges were350 WILLOW MFG. CORP.; OAK APPAREL, INC.going to come flying through so I just wanted to start todocument these things, expecting a future problem.In other words, the employees' union activities triggered achange in their attitude and work habits. This, in turn,triggered a tightening of Willow's disciplinary procedure. Itfollows that Vitrano's explanation constitutes an admissionthe change to written warnings was caused by theemployees' union activities. I find, therefore, RespondentWillow also violated Section 8(aX3) and (I) by changing itsemployee warning procedure from oral to written warningnotices because employees were supporting Local 107.E. The 8(a)(5) IssuesBoth in their answer and at the hearing Respondentsdenied the appropriateness of a unit of Willow's produc-tion and maintenance employees with the usual exclusions.Since their brief only notes their continuing disputewithout advancing any grounds for their position, I am leftat somewhat of a loss. However, I can think of no reasonwhy the usual rule that a single plant production andmaintenance unit is presumptively appropriate should notapply here. I find, therefore, that it is.Local 107's majority status in such a unit as of itsdemand for recognition on February 17 is undisputed.(Indeed, Gene Vitrano admitted he was aware a majorityof the employees wanted Local 107 to represent them. Inview of the fact that all II cardsigners showed up in hisoffice with Banyai and Sciacca weanng prominent ILG-WU buttons and continued to wear them thereafter forvarying lengths of time, he could not credibly have doneotherwise.) The first of the numerous unfair labor practicesRespondent Willow committed occurred the next day.Whether it also refused to bargain with Local 107 turns onwhether those unfair labor practices are sufficiently seriousto bring the Gissel doctrine into play. I think they are. Thelingering effect of Gene and Anthony Vitrano's threats toclose the plant in the context of employee fear and concernin which the threats were voiced is alone enough to justifysuch a result. When it is coupled with the fact that thecarrot of increased holiday pay and the stick of a tougherdisciplinary system are still part of the working conditionsin Willow's plant, the conclusion is overwhelming. I find,therefore, that Respondent Willow has, by its unfair laborpractices, rendered the possibility of a fair election soremote that the authorization cards executed by a majorityof its employees in an appropriate unit are a betterindication of their desires with respect to union representa-tion. By refusing, on and after February 18, to recognizeLocal 107 as the representative for purposes of collectivebargaining of the employees in that unit, RespondentWillow has violated Section 8(a)(5) and (I) of the Act.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1. Willow Mfg. Corp. and Oak Apparel, Inc., are eachan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and together constitute asingle integrated business enterprise.2. Local 107, International Ladies' Garment Workers'Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By interrogating employees about their union activi-ties and sympathies, by soliciting employees to retrieveauthorization cards they had given to a union, bypromising employees benefits if they refrained from unionactivities, and by impliedly threatening employees withplant closure in the event a union became their bargainingrepresentative, Respondent Willow has violated Section8(a)(1) of the Act.4. By granting employees a benefit to induce them toabandon their support for a union and by changing itsemployee warning procedure from oral to written warningnotices because employees were supporting a union,Respondent Willow has violated Section 8(aX3) and (1) ofthe Act.5. By refusing, on and after February 18, 1976, torecognize and bargain with Local 107, InternationalLadies' Garment Workers' Union, AFL-CIO, as therepresentative for purposes of collective bargaining of itsemployees in an appropriate unit, Respondent Willow hasviolated Section 8(a)5) and (I) of the Act.6. All production and maintenance employees ofWillow Mfg. Corp. at its plant located at 41 East RanickDnve, Amityville, New York, excluding office clericalemployees and supervisors as defined in Section 2(11) ofthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.8. The allegations of the complaint in Case 29-CA-4928 that Respondent Willow violated Section 8(a)I) ofthe Act by the conduct of John Avino and CosmoSagristano have not been sustained.THE REMEDYAll of the unfair labor practices found herein werecommitted by Respondent Willow at its plant. The unitincludes only Respondent Willow's employees. I see nological reason why, under those circumstances, an ordershould run against both Willow and Oak. However. I ambound by Board precedent. I am unaware of any change bythe Board in the following rule laid down in CalcasieuPaper Co., Inc., Southern Industries Company, 99 NLRB794, 796-797 (1952):Calcasieu and Southern together constitute a singleemployer of the employees at their Elizabeth, Louisi-ana, plants, and ...they are jointly responsible for theunfair labor practices committed in their plantsirrespective of whether such conduct was committedexclusively by the supervisors or officials at onIy one oftheir plants and directly involved only the employees atthat plant. [Emphasis supplied.]Therefore, an order requiring both Willow and Oak tocease and desist from the unfair labor practices found,remedy them, and post a notice is necessary to effectuate351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of the Act. This includes posting of the noticein both plants and bargaining by both employers jointlywith Local 107 about the wages, hours, and conditions ofWillow's employees. The requirement that Respondentscease and desist from granting benefits to induce employ-ees to abandon their support for a union shall not beinterpreted as requiring the taking away of any benefitspresently enjoyed by employees.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDERWillow Mfg. Corp. and Oak Apparel, Inc., their officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees about their union activitiesand sympathies.(b) Soliciting employees to retrieve authorization cardsthey have given to a union.(c) Promising employees benefits if they refrain fromunion activities.(d) Threatening employees with plant closure in theevent a union becomes their bargaining representative.(e) Granting employees benefits to induce them toabandon their support for a union.(f) Utilizing a system of written rather than oralemployee warning notices because employees support aunion.(g) Refusing to recognize and bargain with Local 107,International Ladies' Garment Workers' Union, AFL-CIO, as the representative for purposes of collectivebargaining of Willow Mfg. Corp.'s production and mainte-nance employees.;3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(h) In any other manner interfering with or attempting torestrain or coerce employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following action necessary to effectuate thepolicies of the Act:(a) Expunge from its personnel records any and allemployee warning notices issued on or after March 9, 1976.(b) Upon request, bargain collectively with Local 107,International Ladies' Garment Workers' Union, AFL-CIO, as the exclusive representative of Willow Mfg. Corp.'semployees in a unit of all production and maintenanceemployees at Willow Mfg. Corp.'s plant located at 41 EastRanick Drive, Amityville, New York, excluding officeclerical employees and supervisors as defined in Section2(11) of the Act, and, if an understanding is reached,embody such understanding in a signed contract.(c) Post at their respective plants in Amityville andCopiague, New York, copies of the attached notice marked"Appendix."4Copies of said notice, on forms provided bythe Regional Director for Region 29, after being dulysigned by Respondents' authorized representative, shall beposted by Respondents immediately upon receipt thereof,and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Respondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges Respondent Willow violated Section8(a)(1) of the Act by the conduct of John Avino andCosmo Sagristano.' In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice marked "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."352